Case 1:19-cr-20715-KMW Document 15 Entered on FLSD Docket 11/26/2019 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA
                              CASE NO.: 19-CR-20715

  UNITED STATES OF AMERICA,

          Plaintiff,
  vs.

  MARCIAL MINA ANGULO,

          Defendant.
                                    /

                       UNOPPOSED MOTION FOR CONTINUANCE

          COMES NOW, the Defendant, MARCIAL MINA ANGULO, by and

  through his undersigned counsel, and respectfully files his Motion for Continuance

  of the Calendar Call set herein and in support would state as follows:

          1.     This matter is set for Calendar Call before the Honorable Judge

  Kathleen Williams on December 3, 2019 at 11:00 a.m.

          2.     The undersigned counsel was appointed in this matter on October 28,

  2019.

          3.     As of this date, the undersigned counsel has not received discovery but

  understands that it is being sent out via Federal Express today.

          4.     Undersigned counsel needs additional time in which to review

  discovery with the defendant and investigate information provided in order to

  adequately prepare for trial and to provide effective assistance of counsel.
Case 1:19-cr-20715-KMW Document 15 Entered on FLSD Docket 11/26/2019 Page 2 of 2




         5.     The undersigned counsel is requesting an additional 60 days in which

  to reset this matter so that there is sufficient time in which it to prepare.

         6.     The undersigned counsel has communicated with Assistant United

  States Attorney Yvonne Rodriguez-Shack, who has no objection to a continuance

  based on the reasons stated herein.

         7.     This motion is made in good faith, without intent to hinder these

  proceedings or for the purpose of unnecessarily delaying them and in the best

  interests of justice.



         WHEREFORE, the Defendant respectfully requests that this matter be

  continued for a period of (60) days based on the reasons stated herein.

                             CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that a true and correct copy of the foregoing was

  electronically filed with the Clerk of Court by using the CM/ECF system on this 26th

  of November, 2019.

                             Respectfully submitted,
                             LAW OFFICES OF VICTOR E. ROCHA, P.A.
                             990 Biscayne Blvd, Suite O-903
                             Miami, Florida 33132
                             Tel: (305) 774-9111
                             Fax: (305) 514-0987
                             Email: rochalaw@gmail.com
                             By: /s/ Victor E. Rocha
                                  Victor E. Rocha, Esq.
                                  Fla Bar No.: 366382
